Exhibit 10(b)(1)(n)

AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED SALE AND

SERVICING AGREEMENT

THIS AMENDMENT NO 1. TO THE SECOND AMENDED AND RESTATED SALE AND SERVICING
AGREEMENT, dated as of December 30, 2008 (this “Amendment”), is entered into in
connection with that certain Second Amended and Restated Sale and Servicing
Agreement, dated as of April 18, 2008 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”), by and
among NEWSTAR CP FUNDING LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”), NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), as the originator (together with its
successors and assigns in such capacity, the “Originator”), and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “Wachovia”), as the Swingline Purchaser, each
of the Institutional Purchasers, Conduit Purchasers and Purchaser Agents party
thereto, WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and as the WBNA Agent (together with its successors and assigns in such
capacity, the “WBNA Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “US Bank”), not in its
individual capacity but as the trustee (together with its successors and assigns
in such capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

(a) The definition of “Concentration Limit” in Section 1.1 of the Agreement is
hereby amended by:

(i) replacing the table in clause (n) with the following table:

 

Date

   Limit  

Prior to and including April 17, 2009

   33.5 %

After April 17, 2009

   20 %

(ii) deleting the last paragraph after the table in clause (n) in its entirety.

(b) The definition of “Facility Amount” in Section 1.1 of the Agreement is
hereby amended by replacing “$400,000,000” with “$350,000,000”. This amendment
is effective throughout the Agreement in any place the Facility Amount is noted.

(c) The definition of “Maximum Availability” in Section 1.1 of the Agreement is
hereby deleted in its entirety and replaced with the following definition:

“Maximum Availability”: At any time, an amount equal to the least of (x) the sum
of (i) the product of the Borrowing Base and the Weighted Average Advance Rate,
plus (ii) the amount on deposit in the Principal Collections Account received in
reduction of the Principal Balance of any Asset, (y) the Borrowing Base minus
the Large Obligor Coverage Amount plus the amounts in the Principal Collections
Account received in reduction of the Principal Balance of any Asset and (z) the
sum of (i) the product of the Borrowing Base and 70%, plus (ii) the amount on
deposit in the Principal Collections Account received in reduction of the
Principal Balance of any Asset; provided that during the Amortization Period,
the Maximum Availability shall be equal to the Advances Outstanding.

(d) Section 2.21 of the Agreement is hereby amended by:

(i) replacing clause (a)(ii) thereof with the following new clause (a)(ii):

“(ii) Except as permitted by Section 2.21(a)(iv), any Discretionary Sale shall
be made by the Seller to an unaffiliated third party purchaser in a transaction
(i) reflecting arms-length market terms and (ii) in which the Seller makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale;”; and

 

- 2 -



--------------------------------------------------------------------------------

(ii) inserting the following proviso immediately after clause (iv)(y) thereof:

“; provided that, notwithstanding clause (ii) of this Section 2.21(a), but
subject to the Administrative Agent’s prior written consent, the Seller may make
Discretionary Sales of Real Estate Loans to its Affiliates on arms-length market
terms, and such Discretionary Sales shall not be subject to clause (y) above.”

(e) Appendix A of the Agreement is hereby amended by replacing clause (t)(22)
thereof with the following:

“prior to any date when the sum of the Principal Balances of all Eligible Assets
that are in the “Buildings and Real Estate” Moody’s Industry Classification
Group is less than or equal to 20% of the Principal Collateral Value, Real
Estate Loans shall be considered ineligible Loans and no additional Real Estate
Loans shall be financed by the Purchasers unless each has otherwise consented in
writing; provided that following any such date, additional Real Estate Loans
added to the Collateral (a) shall be secured by Multifamily Property, Office
Property, Retail Property or Industrial Property and (b) the proceeds of any
Real Estate Loan shall not be used for land development or converting an
existing property into condominiums, in each case unless otherwise approved in
writing by the Purchasers; provided further that, for the avoidance of doubt and
subject to the limitations set forth in clause (n) of the definition of
“Concentration Limits”, nothing in this clause (t)(22) is intended to preclude
Advances by the Purchasers in connection with the funding by the Seller of one
or more installments on Delayed Draw Term Loans in the Collateral which are Real
Estate Loans;”

SECTION 2. AMENDMENT AND WAIVER RELATING TO ST SQUARE LLC

The parties hereto acknowledge and agree that the amendment and waiver set forth
in that certain Amendment No. 7 and Waiver to the Amended and Restated Sale and
Servicing Agreement, dated as of April 5, 2006, by and among the Seller and the
other parties thereto, is operative and continues in full force and effect with
respect to the Agreement.

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth therein.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 5. CONDITIONS PRECEDENT.

This Amendment shall become effective on the date on which each party hereto has
delivered a duly executed signature page hereto to the Administrative Agent (or
other evidence of execution, including facsimile signatures, satisfactory to the
Administrative Agent).

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

- 4 -



--------------------------------------------------------------------------------

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:   NEWSTAR CP FUNDING LLC   By:   NewStar Financial, Inc.,     its
Designated Manager   By:  

/s/ JOHN J. FRISHKOPF

  Name:   John J. Frishkopf   Title:   Treasurer THE ORIGINATOR AND SERVICER:  
NEWSTAR FINANCIAL, INC.   By:  

/s/ JOHN J. FRISHKOPF

  Name:   John J. Frishkopf   Title:   Treasurer

Amendment No.1 to Second Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE WBNA AGENT:   WACHOVIA CAPITAL MARKETS, LLC  
By:  

/s/ KEVIN SUNDAY

  Name:   Kevin Sunday   Title:   Vice President WBNA:   WACHOVIA BANK, NATIONAL
ASSOCIATION   By:  

/s/ MARY KATHERINE DUBOSE

  Name:   Mary Katherine DuBose   Title:   Managing Director THE SWINGLINE
PURCHASER:   WACHOVIA BANK, NATIONAL ASSOCIATION   By:  

/s/ MARY KATHERINE DUBOSE

  Name:   Mary Katherine DuBose   Title:   Managing Director

Amendment No.1 to Second Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE TRUSTEE:   U.S. BANK NATIONAL ASSOCIATION,   not in its individual capacity
but solely as Trustee   By:  

/s/ KYLE HARCOURT

  Name:   Kyle Harcourt   Title:   Vice President THE BACKUP SERVICER:   LYON
FINANCIAL SERVICES, INC.,  

d/b/a U.S. Bank Portfolio Services

not in its individual capacity but solely as Backup Servicer

  By:  

/s/ JOSEPH ANDRIES

  Name:   Joseph Andries   Title:   Senior Vice President

Amendment No.1 to Second Amended and Restated

Sale and Servicing Agreement